

115 HR 4108 IH: Danny’s Law
U.S. House of Representatives
2017-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4108IN THE HOUSE OF REPRESENTATIVESOctober 24, 2017Mr. Donovan introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo establish an Anti-Bullying Roundtable to study bullying in elementary and secondary schools in
			 the United States, and for other purposes.
	
		1.Short title; findings
 (a)Short titleThis Act may be cited as Danny’s Law. (b)FindingsCongress finds the following:
 (1)This Act is named in honor of Daniel Fitzpatrick. (2)In August 2016, when he was 13 years old, Daniel Fitzpatrick tragically took his own life as a direct result of bullying.
 (3)Daniel Fitzpatrick left a note telling his family that he was bullied and that I gave up. 2.Anti-Bullying Roundtable (a)EstablishmentThe President shall establish a commission to be known as the Anti-Bullying Roundtable (in this Act referred to as the Roundtable).
 (b)DutiesThe duties of the Roundtable shall be to study bullying in elementary and secondary schools in the United States by consulting with State and local educational agencies regarding—
 (1)current policies on bullying; (2)teacher education;
 (3)parent and student education; (4)instances of student violence as a result of bullying; and
 (5)instances of student self-harm as a result of bullying. (c)Membership (1)Number and appointmentThe Roundtable shall be composed of 13 members appointed by the President according to the following procedure:
 (A)The President shall appoint one individual to serve as chair of the Roundtable. (B)The President shall appoint 12 individuals who are one of the following types of stakeholders to serve as members of the Roundtable:
 (i)Teachers. (ii)School administrators.
 (iii)Parents of schoolchildren. (iv)Bullied children.
 (v)Guidance counselors. (vi)Child psychologists.
 (vii)Paraprofessionals. (viii)School resource officers.
 (ix)Campus security officers. (x)School police officers.
 (xi)Other specialized instructional support personnel. (xii)Other relevant law enforcement entities.
 (xiii)Other interested parties. (C)Members of Congress may submit letters of recommendation to the President regarding the members to be appointed pursuant to paragraph (B).
					(2)Terms
 (A)In generalEach member shall be appointed for the duration of the existence of the Roundtable. (B)VacanciesA vacancy in the Roundtable shall be filled in the manner in which the original appointment was made.
 (3)PayMembers of the Roundtable shall serve without pay. (d)Time frame for formationNot later than 90 days after the date of enactment of this Act, the President shall appoint the 13 members described in subsection (c) and certify to Congress that the Roundtable has been formed.
			(e)Powers of Roundtable
 (1)Hearings and sessionsThe Roundtable may, for the purpose of carrying out this section, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Roundtable considers appropriate.
 (2)Obtaining official dataThe Roundtable may secure directly from any department or agency of the United States information necessary to enable it to carry out this Act. Upon request of the chair of the Roundtable, the head of that department or agency shall furnish that information to the Roundtable.
 (3)MailsThe Roundtable may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States.
 (4)Administrative support servicesUpon request of the Roundtable, the Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Roundtable to carry out its responsibilities under this Act.
				(f)Reports
 (1)Best practices reportNot later than 270 days after the date on which the President certifies to Congress that the Roundtable has been formed, the Roundtable shall submit to Congress a report on best practices concerning bullying in elementary and secondary schools in the United States that contains, among other things—
 (A)recommendations for how to combat bullying; (B)recommendations for how to best educate educators, administrators, and all relevant school staff on recognizing bullying; and
 (C)recommendations for how parents can best address and discuss with their children the early warning signs of bullying.
 (2)Final reportNot later than one year after the date on which the President certifies to Congress that the Roundtable has been formed, the Roundtable shall transmit a final report to Congress containing—
 (A)a detailed statement of the findings and conclusions of the Roundtable; and (B)the recommendations of the Roundtable for legislation or administrative actions the Roundtable considers appropriate.
 (g)TerminationThe Roundtable shall terminate upon submission of the final report pursuant to subsection (f)(2). 